FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                   November 20, 2007
                                 TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                       Clerk of Court

 UNITED STATES OF AMERICA,

               Plaintiff-Appellee,                       No. 07-3065
          v.                                             (D. of Kan.)
 GARY M. PELOZA,                                (D.C. No. 98-CR-10035-MLB)

               Defendant-Appellant.


                           ORDER AND JUDGMENT *


Before HENRY, TYMKOVICH, and HOLMES, Circuit Judges. **


      Gary M. Peloza pleaded guilty to one count of unlawful possession with the

intent to distribute ten ounces of a mixture containing methamphetamine. The

United States District Court for the District of Kansas sentenced him to 120

months in prison to be followed by five years of supervised release. Peloza’s

term of supervised release began on February 2, 2007. When Peloza met with his



      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
probation officer three days later, he refused to agree to abide by the conditions

of his supervised release. Peloza was unwilling to sign a form agreeing to the

conditions of supervised release, submit a urine sample, or participate in a drug

and alcohol treatment program.

       The district court held a hearing on February 20, 2007, and concluded that

Peloza violated the terms of his supervised release. The court revoked Peloza’s

supervised release and sentenced him to 36 months in prison.

       On appeal, Peloza argues the revocation should be vacated because the

district court lacked jurisdiction. We reject Peloza’s argument and AFFIRM the

district court’s order.

                                          I.

      We review a challenge to the district court’s jurisdiction de novo. United

States v. Roberts, 185 F.3d 1125, 1129 (10th Cir. 1999). Peloza first argues the

revocation of the supervised release is void because the court lacked jurisdiction to

impose the original sentence. His argument is based on the premise that the

Constitution limits the criminal jurisdiction of federal district courts to the specific

geographic locations described in Article I, section 8, clause 17 of the United

States Constitution. 1 He further argues because the prosecution failed to produce

       1
           The clause states,

       To exercise exclusive Legislation in all Cases whatsoever, over such
       District (not exceeding ten Miles square) as may, by Cession of
                                                                     (continued...)

                                           -2-
evidence establishing that the crime took place in such a geographic location, the

district court lacked jurisdiction. [Aplt. Br. 14–15.]

      We rejected a similar argument in United States v. Collins, 920 F.2d 619,

629 (10th Cir. 1990). In Collins, we explained, “18 U.S.C. § 3231 . . . explicitly

vests federal district courts with jurisdiction over all offenses against the laws of

the United States.” Id. (internal quotations marks omitted). Furthermore, “Article

I, section 8 of the United States Constitution . . . empowers Congress to create,

define and punish crimes, irrespective of where they are committed.” Id. (citing

United States v. Worrall, 2 U.S. (2 Dall.) 384, 393 (1798)). Because Peloza was

charged with a federal offense, the district court had jurisdiction to impose the

original sentence. Id.

      Peloza also argues the revocation order is void because the district court lost

jurisdiction over him on or before March 23, 1999, when the United States

Marshals Service delivered him to the Federal Bureau of Prisons to serve his

sentence. We find this argument unpersuasive.


      1
          (...continued)
          particular States, and the Acceptance of Congress, become the Seat
          of the Government of the United States, and to exercise like
          Authority over all Places purchased by the Consent of the Legislature
          of the State in which the Same shall be, for the Erection of Forts,
          Magazines, Arsenals, dock-Yards, and other needful Buildings. . . .

U.S. Const. art. I, § 8, cl. 17.



                                           -3-
      When a district court imposes a sentence, it “may include as a part of the

sentence a requirement that the defendant be placed on a term of supervised

release after imprisonment . . . .” 18 U.S.C. § 3583(a). The court that sentences

the defendant retains jurisdiction to “revoke a term of supervised release, and

require the defendant to serve in prison all or part of the term of supervised release

. . . if the court . . . finds by a preponderance of evidence that the defendant

violated a condition of supervised release.” Id. § 3583(e)(3). Cf. United States v.

Bailey, 259 F.3d 1216, 1219 (10th Cir. 2001) (“[A] district court has jurisdiction

to revoke a term of supervised release where the summons was issued during the

term but the revocation hearing was not held until after the term expired, as long

as the hearing is held within a reasonable time.”).

      In this case, Peloza’s sentence included five years of supervised release.

The district court held the revocation hearing before the five years elapsed, and the

court properly concluded Peloza violated conditions of his supervised release.

Therefore, we reject Peloza’s argument that the district court lacked jurisdiction

over the matter.

                                           II.

      Accordingly, the district court’s sentence is AFFIRMED.

                                                 Entered for the Court,

                                                 Timothy M. Tymkovich
                                                 Circuit Judge


                                           -4-